Name: Commission Regulation (EC) No 1607/2000 of 24 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine, in particular the Title relating to quality wine produced in specified regions
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption;  agricultural policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32000R1607Commission Regulation (EC) No 1607/2000 of 24 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine, in particular the Title relating to quality wine produced in specified regions Official Journal L 185 , 25/07/2000 P. 0017 - 0023Commission Regulation (EC) No 1607/2000of 24 July 2000laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine, in particular the Title relating to quality wine produced in specified regionsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), and in particular Articles 56 and 58 thereof,Whereas:(1) General rules for quality wine produced in specified regions (psr) are laid down in Title VI of Regulation (EC) No 1493/1999, and in several of the annexes thereto. These rules should be supplemented with implementing rules and the Regulations which previously dealt with that matter, Commission Regulations (EEC) No 1698/70(2), as last amended by Regulation (EEC) No 986/89(3), (EEC) No 2236/73(4), (EEC) No 2082/74(5), as last amended by the Act concerning the conditions of accession of the Hellenic Republic and the adjustments to the Treaties(6) and (EEC) No 2903/79(7), as last amended by Regulation (EEC) No 418/86(8), should be repealed.(2) These rules were previously dispersed throughout a number of Community Regulations. It would be in the interests of economic operators in the Community and of the authorities responsible for applying Community rules to collate all these provisions in a single Regulation.(3) That Regulation should include the current rules adapted to the new requirements of Regulation (EC) No 1493/1999. It should also be simpler and more consistent, and provide complete coverage of the subject, which means that certain gaps must be filled in. In addition, some rules should be more specifically worded, to ensure greater legal certainty when they are applied.(4) It should be specified that this Regulation applies without prejudice to any special provisions laid down in other areas.(5) Annex VI to Regulation (EC) No 1493/1999 provides for a number of lists of quality wines psr. Those lists must be established.(6) Paragraph 3 of Annex VI of Regulation (EC) No 1493/1999 requires the producer Member States to carry out systematic organoleptic tests for each quality wine psr produced on their territory.(7) The task of comparing the results of tests with the specifications prescribed and of carrying out organoleptic tests should be entrusted to inspection boards.(8) There should be provision regarding the use to be made of wines suitable for yielding quality wines psr that are not accepted as quality wines psr by the board concerned.(9) The Commission should be informed of the measures taken by the Member States and of the manner in which they are applied.(10) Pursuant to Article 56(2) of Regulation (EC) No 1493/1999, a quality wine psr may be downgraded at the marketing stage in certain circumstances only. These circumstances should be specified and the use to which quality wines psr so downgraded may be put should be stated, as should the conditions for those uses. The competent authorities having the right to downgrade wines should be indicated.(11) To avoid distorting competition, a downgraded quality wine psr must not be marketed under a designation similar to the designation which can no longer be allocated to it. For monitoring to operate smoothly, entries in stock movement registers must record the downgrading.(12) For the Commission to be able to monitor the application by the competent authorities in the Member States of the provisions governing the downgrading of quality wines psr, the Member States should notify the Commission each year of the quantities of quality wine psr downgraded on their territory.(13) The downgrading of a quality wine psr on the territory of a Member State other than that in which it originated should be carried out by a competent body of the Member State of origin. To that end, direct cooperation should be ensured between the bodies responsible in the Member States for the supervision of the production and marketing of quality wines psr and rules for such cooperation should be laid down. However, in order to simplify the administrative task of the Member States, it should be possible for the competent body of the Member State which has on its territory a small quantity of the quality wine psr in question to downgrade this quantity itself.(14) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1PurposeThis Regulation lays down detailed rules for implementing the provisions of Regulation (EC) No 1493/1999 relating to quality wine produced in specified regions (quality wine psr).TITLE IRULES RELATING TO SPECIFIED REGIONSArticle 2Demarcation of areas in immediate proximity to a specified regionNotwithstanding the rule in point 1(b) of paragraph D of Annex VI to Regulation (EC) No 1493/1999, but pursuant to point 3 of paragraph D of Annex VI to that Regulation, the area in immediate proximity to a specified region where a quality wine psr may be obtained or manufactured shall be demarcated by each Member State concerned and for each quality wine psr concerned. The Member State shall take account, among other things, of the geographical situation, administrative structures and traditional situations prior to demarcation.The Member States shall notify the Commission of such demarcation decisions taken, and the Commission shall publicise such decisions in all Member States by appropriate means.TITLE IIRULES RELATING TO ALCOHOLIC STRENGTHArticle 3List of quality white wines psr whose total alcoholic strength by volume may be less than 9 % vol. but not less than 8,5 % vol.The lists referred to in point 5 of paragraph F of Annex VI to Regulation (EC) No 2493/1999 are set out in Annex I hereto.Article 4List of quality liqueur wines psr whose natural alcoholic strength by volume may be less than 12 % vol.The list referred to in point 3(a) of paragraph L of Annex VI to Regulation (EC) No 1493/1999 is set out in paragraph A of Annex II hereto.Article 5List of quality liqueur wines psr whose total alcoholic strength by volume may be less than 17,5 % vol. but not less than 15 % vol.The list referred to in point 4 of paragraph L of Annex VI to Regulation (EC) No 1493/1999 is set out in paragraph B of Annex II hereto.Article 6List of varieties which can be used to make quality liqueur wines psr using the special traditional indications "vino dulce natural", "vino dolce naturale", "vinho doce natural" and "Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã "The list referred to in point 5 of paragraph L of Annex VI to Regulation (EC) No 1493/1999 is set out in Annex III hereto.Article 7List of cuvÃ ©es intended for the manufacture of quality sparkling wines psr, and of quality sparkling wines psr, whose alcoholic strength may be less than 9,5 % vol. but not less than 8,5 % vol.The lists referred to in points 2 and 3 of paragraph K of Annex VI to Regulation (EC) No 1493/1999 are set out in Annex IV hereto.TITLE IIIRULES GOVERNING ANALYTICAL AND ORGANOLEPTIC TESTSArticle 8General rules1. For the purposes of applying point (d) of the second paragraph of Article 58 of Regulation (EC) No 1493/1999, each producer Member State shall set up one or more boards to carry out organoleptic tests of the quality wines psr produced on its territory.When such boards are set up pursuant to the above provision and to point 1(b) of paragraph J of Annex VI to Regulation (EC) No 1493/1999, the Member States shall ensure that interested parties are represented thereon.2. The Member States shall lay down rules to ensure that analytical and organoleptic tests are carried out systematically for all quality wines psr produced on their territory. However, for wines from the 2000/2001 wine year, the tests may be carried out by sampling.They shall ensure that each sample taken is representative of each of the quality wines psr held by the producer.3. For all wines liable to become quality wines psr, the tests referred to in paragraph 2 shall be carried out at the production stage before the wine is classified as a quality wine psr.4. Wine may be classified as a quality wine psr only where:(a) the results of the analytical tests carries out in accordance with the methods referred to in Article 46 of Regulation (EC) No 1493/1999 prove that the wine falls within the required limits referred to in point 1(a) of paragraph J of Annex VI to that Regulation, and(b) the organoleptic test shows that the wine possesses all the appropriate features.Article 9Use of wine that does not pass the analytical and organoleptic testsWhere the analytical and organoleptic tests show that the wine is not suitable to be classified as the quality wine psr claimed, then the wine may, if it has the required characteristics, be classified:(a) as another quality wine psr, if the conditions for its classification as such are met, or(b) as table wine, provided that enrichment, if any, has been carried out in accordance with Article 43(2) of and paragraphs C and G of Annex V to Regulation (EC) No 1493/1999, or(c) as wine of another category, as referred to in Annex I to Regulation (EC) No 1493/1999.TITLE IVRULES APPLICABLE TO DOWNGRADINGArticle 10Conditions for certain cases of downgrading quality wines psr at the marketing stage1. For the purposes of applying Article 56 of Regulation (EC) No 1493/1999, "the downgrading of a quality wine psr" means "prohibiting the use for the wine concerned of any reference to Community or national indications reserved for a quality wine psr".2. For the purposes of applying Article 56(3) of that Regulation, a quality wine psr shall be deemed to have undergone a change such as to justify downgrading in particular when it is found that:(a) it no longer meets the requirements for at least one of the features referred to in point 1(a) of paragraph J of Annex VI to the Regulation, or(b) it no longer has at least one of the characteristics of quality wine psr from the region whose name it bears.3. Downgrading of quality wine psr at the marketing stage shall be declared by the competent body referred to, as applicable, in Article 12(1) or (3) of this Regulation.4. The procedure for downgrading a quality wine psr shall be initiated by:(a) the competent body referred to in Article 56(1) and (2) of the Regulation, at the time of any appropriate check, or(b) the trader holding the wine if he observes that the wine fulfils the conditions referred to in paragraph 2 above.5. Member States shall notify the Commission of the names and addresses of the competent bodies authorised by them to downgrade quality wines psr. The Commission shall take all appropriate steps to publish the notifications in all Member States.6. Where necessary, any competent body may declare that the accompanying document issued for a downgraded wine is in breach of the rules.Stock movement registers kept by the holder of a downgraded wine shall specify that the wine has been downgraded from a quality wine psr.Article 11Notification by Member States of the downgrading of quality wines psrFor each wine marketing year, the Member States shall collect data on quantities of quality wine psr downgraded on their territory.They shall notify these data to the Commission no later than 1 November following the wine year in which downgrading is declared.The data shall distinguish between wine downgraded from quality wine psr(a) at the production stage:(i) on the initiative of the competent body, or(ii) at the request of the producer;(b) at the marketing stage:(i) on the initiative of the competent body, or(ii) at the request of the trader.They shall indicate the quantities broken down by product category resulting from the downgrading.Article 12Direct collaboration of the Member States' competent bodies as regards the downgrading of quality wine psr1. The competent body in a Member State that has on its territory a quality wine psr being considered for downgrading shall inform the competent body of the Member State on whose territory the wine was produced ("the Member State of origin") accordingly.The exchange of information may be accompanied by:(a) dispatch of samples to an official laboratory in the Member State of origin at the request of one of the Member States concerned; where the wine is a quality wine psr in containers holding no more than 60 litres, the sample shall bear the labelling under which the wine was put into circulation,(b) presence of a qualified expert from the Member State of origin at checks,(c) participation of different Member States in concerted tests,(d) verification of the documents and register entries laid down pursuant to Article 70 of Regulation (EC) No 1493/1999.2. The competent body to which the request is addressed shall promptly inform the competent body sending the request of its decision on downgrading.3. When the total quantity of wine involved does not exceed two hectolitres, the competent body of the Member State that has on its territory a quality wine psr liable to be downgraded may itself decide to downgrade the wine.4. Any natural or legal person or group of persons affected by a decision taken under paragraph 2 or 3 above may ask the competent body of the Member State that has on its territory the quality wine psr concerned to reconsider the decision. If that body finds that the request to reconsider the decision is founded, it shall request the competent body of the Member State of origin of the quality wine psr concerned to reconsider the decision, or, in the case referred to in paragraph 3, it shall itself reconsider the decision.5. Member States that have downgraded a quality wine psr originating in another Member State in the course of a year shall, by 31 March of the following year, notify the Commission and the Member States of origin of the quality wines psr concerned of the volume of each quality wine psr downgraded.TITLE VFINAL PROVISIONSArticle 13RepealRegulations (EEC) No 1698/70, (EEC) No 2236/73, (EEC) No 2082/74 and (EEC) No 2903/79 are repealed.Article 14Entry into forceThis Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 August 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 190, 26.8.1970, p. 4.(3) OJ L 106, 18.4.1989, p. 1.(4) OJ L 229, 17.8.1973, p. 26.(5) OJ L 217, 8.8.1974, p. 14.(6) OJ L 291, 19.11.1979, p. 80.(7) OJ L 326, 22.12.1979, p. 14.(8) OJ L 48, 26.2.1986, p. 8.ANNEX IList of quality white wines psr whose total alcoholic strength by volume may be less than 9 % but not less than 8,5 % vol.PORTUGAL- Vinho VerdeANNEX IIA. List referred to in point 3 (a) of paragraph L of Annex VI to Regulation (EC) No 1493/19991. List of guality liqueur wines psr produced from grape must with a natural alcoholic strength by volume of not less than 10 % vol. obtained by the addition of sprit obtained from wine or grape marc with a registered designation of origin, possibly from the same holding.(Point 3 (a) (i) of paragraph L of Annex VI to Regulation (Ec) No 1493/1999)FRANCEPineau de Charantes or Pineau charentais, Floc de Gascogne, Macvin du Jura.2. List of guality liqueur wines psr produced from fermenting grape must with an initial natural alcoholic strength by volume of not less than 11 % vol. obtained by the addition of neutral alcohol or of a distillate of wine with an actual alcoholic strength by volume of not less than 70 % vol., or spirit of vinous origin.(First indent of point 3 (a) (ii) of paragraph L of Annex VI to Regulation (EC) No 1493/1999)PORTUGALPorto, vin de Porto, Oporto Port, Port wine, Portwein, Portvin, PortwijnMoscatel de SetÃ ºbal, SetÃ ºbalCarcavelosITALYMoscato di NotoTrentino.3. List of guality liqueur wines psr produced from wine with an initial natural alcoholic strength by volume of not less than 10,5 % vol.(Second indent of point 3 (a) (ii) of paragraph L of Annex VI to Regulation (EC) No 1493/1999)SPAINJerez-XÃ ©rÃ ¨s-SherryManzanilla-SanlÃ ºcar de BarramedaContado de HuelvaRueda4. List of guality liqueur wines psr obtained from fermenting grape must with an initial natural alcoholic strength by volume of not less than 9 % vol.(Third indent of point 3 (a) (ii) of paragraph L of Annex VI to Regulation (EC) No 1493/1999)PORTUGALMadeira, Madeira Wein, Madeira wine, vin de MadÃ ¨re, Madera, vino di Madera, Madeira wijnB. List referred to in point 4 of paragraph L of Annex VI to Regulation (EC) No 1493/19995. List of guality liqueur wines psr having a total alcoholic strength by volume less than 17,5 % vol. but not less than 15 % vol., where national laws applicable thereto before 1 January 1985 expressly so provided(Point 4 of paragraph L of Annex VI to Regulation (EC) No 1493/1999)SPAIN>TABLE>ITALYTrentinoPORTUGAL>TABLE>ANNEX IIIList of varieties which can be used to make quality liqueur wines psr which use the special traditional indications "vino dulce natural", "vino dolce naturale", "vino doce natural" and "Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã ³Ã »Ã Ã ºÃ Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã "Muscats - Grenache - MaccabÃ ©o - Malvoisies - Mavrodaphne - Assirtiko - Liatiko - Garnacha tintorera - Monastrell - Pedro XimÃ ©nez - Albarola - Aleatico - Bosco - Cannonau - Corinto nero - GirÃ ³ - Monica - Nasco - Primitivo - Vermentino - Zibibbo.ANNEX IVList of quality sparkling wines psr the cuvÃ ©e of which may have an alcoholic strength of less than 9,5 % vol.ITALY- Prosecco di Conegliano-Valdobbiadene- Montello e Colli Asolani.